               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:20-cr-00044-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
COYOAMI MIGUEL,                 )
                                )
                   Defendant.   )
_______________________________ )

       THIS MATTER is before the Court on the Defendant’s Unopposed

Motion to Allow Rule 11 Hearing to be Conducted by Videoconference [Doc.

25].

       On May 11, 2020, the Defendant was charged by way of a Criminal

Complaint with production of child pornography, in violation of 18 U.S.C. §

2251(a). [Doc. 1]. On May 13, 2020, the Defendant’s initial appearance was

held, at which time the Magistrate Judge appointed counsel for the

Defendant.

       On June 2, 2020, the Defendant was charged in a Bill of Indictment

with eight counts of knowingly and attempting to persuade, induce, entice,

and coerce, an individual he believed to not yet have attained the age of

eighteen (18) years, to engage in any sexual activities for which a person


       Case 1:20-cr-00044-MR-WCM Document 26 Filed 12/04/20 Page 1 of 5
could be charged with criminal offenses, all in violation of 18 U.S.C. §

2422(b); two counts of employing, using, persuading, inducing, enticing, and

coercing a minor to engage in sexually explicit conduct for the purpose of

producing a visual depiction of such conduct, all in violation of 18 U.S.C. §

2251(a); one count of knowingly distributing and attempting to distribute child

pornography, all in violation of 18 U.S.C. § 2252A(a)(2)(A); and one count of

knowingly possessing and accessing with intent to view any material that

contained an image of child pornography, all in violation of 18 U.S.C. §

2252A(a)(5)(B). [Doc. 14]. On June 8, 2020, the Defendant’s arraignment

was held, at which time the Magistrate Judge calendared the case for the

June 29, 2020 trial term and then, pursuant to 18 U.S.C. § 3161(c)(2),

continued the case to the August 31, 2020 trial term. On August 18, 2020,

upon the Defendant’s motion, the Court continued the case to the November

2, 2020 trial term. [Doc. 19].

      On August 19, 2020, the Defendant was charged in a Superseding Bill

of Indictment with thirteen counts of knowingly and attempting to persuade,

induce, entice, and coerce, an individual he believed to not yet have attained

the age of eighteen (18) years, to engage in any sexual activities for which a

person could be charged with criminal offenses, all in violation of 18 U.S.C.

§ 2422(b); ten counts of employing, using, persuading, inducing, enticing,


                                      2

     Case 1:20-cr-00044-MR-WCM Document 26 Filed 12/04/20 Page 2 of 5
and coercing a minor to engage in sexually explicit conduct for the purpose

of producing a visual depiction of such conduct, all in violation of 18 U.S.C.

§ 2251(a); one count of knowingly distributing and attempting to distribute

child pornography, all in violation of 18 U.S.C. § 2252A(a)(2)(A); and one

count of knowingly possessing and accessing with intent to view any material

that contained an image of child pornography, all in violation of 18 U.S.C. §

2252A(a)(5)(B). [Doc. 20]. On September 4, 2020, the Magistrate Judge held

the Defendant’s arraignment on the Superseding Bill of Indictment. Upon

motion of the Defendant, the Court continued the case to its current setting

during the January 4, 2021 trial term. [Doc. 24].

      The Defendant now seeks to have the Rule 11 Hearing in this matter

conducted by videoconference. [Doc. 25]. As grounds, counsel for the

Defendant states that the Defendant is presently detained in Buncombe

County Jail and removal of the Defendant from the facility for an in-person

Rule 11 will require approximately fourteen (14) days in quarantine or solitary

confinement. [Id. at 2]. Counsel also states that after this period of quarantine

the Defendant will be permanently removed from the dorm where he has

been safely living since June 2020 and due to the nature of the charges

against the Defendant, it is important that the Defendant remain in his dorm

where he is housed with others with whom he feels safe. [Id.]. Counsel for


                                       3

     Case 1:20-cr-00044-MR-WCM Document 26 Filed 12/04/20 Page 3 of 5
the Defendant further represents that the Defendant and the Government

consent to the request for the Rule 11 Hearing to be conducted by

videoconference. [Id. at 1, 3].

      The Court finds, under the unique circumstances of this case, that

conducting a Rule 11 Hearing in this matter by videoconference is

appropriate. Considering the nature of the charges in this matter, the inability

to return the Defendant to his current housing, and the fact that the

Defendant’s trial is scheduled for the January 4, 2021 trial term and returning

the Defendant to his current housing following an in-person Rule 11 Hearing

is unlikely to be possible under the circumstances, the Court finds that the

Defendant’s Rule 11 Hearing “cannot be further delayed without serious

harm to the interests of justice.” Coronavirus Aid, Relief, and Economic

Security Act (CARES Act) PL 116-136, March 27, 2020, 134 Stat 28; [3:20-

mc-00048, Doc. 8 at 3].

      For the reasons state herein, and pursuant to the CARES Act and this

Court’s Standing Order [3:20-mc-48, Doc. 8], the Defendant’s Rule 11

Hearing may take place by means of videoconference.




                                       4

     Case 1:20-cr-00044-MR-WCM Document 26 Filed 12/04/20 Page 4 of 5
     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Unopposed Motion to Allow Rule 11 Hearing to be Conducted by

Videoconference [Doc. 25] is GRANTED, and the above-captioned

Defendant’s Rule 11 Hearing is ALLOWED to be conducted by

videoconference.

     IT IS SO ORDERED.


                                Signed: December 4, 2020




                                     5

     Case 1:20-cr-00044-MR-WCM Document 26 Filed 12/04/20 Page 5 of 5
